                                    MINUTES



 CASE NUMBER:           2:16-cv-01683-LEK (USDC, Eastern District of California)
 CASE NAME:             Robert Weist, et al. vs. City of Davis
 ATTYS FOR PLA:
 ATTYS FOR DEFT:
 INTERPRETER:


      JUDGE:      Leslie E. Kobayashi          REPORTER:

      DATE:       05/21/2019                   TIME:


COURT ACTION: EO: Status Conference currently set for 7/26/2019 at 11:15 AM
(Hawaii time) is continued to 8/2/2019 at 11:15 AM (Hawaii time) before Judge Leslie
E. Kobayashi.

All Counsel from the Eastern District of California to participate by telephone.
Courtroom Manager will contact counsel at the phone number listed on the docket unless
an alternate phone number is provided.

Submitted by: Warren N. Nakamura, Courtroom Manager
